DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 15 March 2022 is acknowledged.
Claims 6 and 10-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2022.
Claim 7 is further withdrawn for dependence on withdrawn claim 6, drawn to a non-elected Species. 
The requirement is deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the recitation(s) “the nozzle section is defined by a nozzle portion of the ejector body and the tail cone” renders the claim indefinite because this recitation contradicts claim 1, which recites the nozzle section as a separate and different component/feature from the ejector body and the tail cone. 
Regarding Claim 3, the recitation(s) “the ejector body further comprises a scoop defining an inlet to the nozzle section” renders the claim indefinite because this recitation contradicts claim 1, which recites the nozzle section as a separate and different component/feature from the ejector body. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierberger 9958160.
Regarding Claim 1, Dierberger teaches an ejector assembly (Fig 16) for a cooling system (incl. 216 and 108’) of a gas turbine engine (200), the ejector assembly comprising: 
a tail cone (216) having a tail cone outlet (any one or more of 108’) in fluid communication with a cooling air flow of the cooling system (for at least film cooling; Col.7 ll.55-58); 

    PNG
    media_image1.png
    499
    932
    media_image1.png
    Greyscale

an ejector body (incl. 212, 214, 218, 220, 222) defining a mixing section, a constant area section, and a diffuser section (Fig 16 above; 220,222 being flaps and seals of a convergent-divergent nozzle, the divergent portion of which is the diffuser section); and 
a nozzle section (210) in fluid communication with an exhaust air flow (from 208) of the gas turbine engine (Fig 16), the ejector assembly configured to entrain the cooling air flow via the exhaust air flow (cooling air entrained into exhaust flow via holes 108’).
	Regarding claim 2, Diegerberger teaches all the limitations of the claimed invention as discussed above. Diegerberger further teaches the nozzle section is defined by a nozzle portion of the ejector body and the tail cone (Fig 16).
	Regarding claim 3, Diegerberger teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    499
    932
    media_image2.png
    Greyscale

Diegerberger further teaches the ejector body further comprises a scoop (Fig 16 above) defining an inlet to the nozzle section (Fig 16; scoop including upstream inlet of nozzle section 210).
Regarding claim 4, Diegerberger teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    499
    932
    media_image3.png
    Greyscale

Diegerberger further teaches a throat (Fig 16 above) of the nozzle section is disposed forward of at least one of the holes (108’) forming the tail cone outlet (Fig 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diegerberger in view of Suzuki 20210324799.
Regarding claim 5, Diegerberger teaches all the limitations of the claimed invention as discussed above. Diegerberger further teaches a bypass air flow path of the gas turbine engine (Fig 16 below).

    PNG
    media_image4.png
    499
    932
    media_image4.png
    Greyscale

Diegerberger does not teach the cooling air flow is from an external air source disposed radially outward from the bypass air flow path.
	However, Suzuki teaches cooling air supplied to a tail cone (28) of a gas turbine engine (10A) being sourced from external blower(s) (34) disposed radially outward from a bypass air flow path (21) of the gas turbine engine (Fig 1) in order to provide sufficient quality cooling air to an electric generator (30) installed in the tail cone. Suzuki further teaches such electric generator in the tail cone being advantageous for extracting power from the low pressure shaft of the gas turbine engine in order to satisfy the increasing electrical demands of modern aircrafts ([0003-5]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an external cooling source and electric generator in the tail cone of Diegerberger as taught by Suzuki, in order to extract power from the low pressure shaft of the gas turbine engine to satisfy the increasing electrical demands of modern aircrafts (Suzuki, [0003-5]) and to provide sufficient cooling therefor (Suzuki, [0045-46]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diegerberger in view of Seki 20220045573 and Barnett 9003811.
Regarding claim 8, Diegerberger teaches all the limitations of the claimed invention as discussed above (including the ejector assembly of claim 1). Diegerberger further teaches a cooling assembly comprising the ejector assembly (Fig 16 including 216, 108’, 210, 212, 214, 220, 222), the ejector assembly including the tail cone (216), and a nozzle/shroud surrounding the tail cone (210, 212, 214, 220, 222). Diegerberger further teaches struts extending in the nozzle section of the ejector assembly downstream of the low pressure turbine (Fig 16 below).

    PNG
    media_image5.png
    499
    932
    media_image5.png
    Greyscale

Diegerberger does not teach an electric motor disposed in the tail cone; a conduit in fluid communication with the electric motor and the tail cone; and a plurality of conductive cables extending through the conduit and coupled to the electric motor.
However, Seki teaches a cooling assembly (Fig 1) including a tail cone (44), an electric generator (G) disposed in the tail cone (Fig 1); a conduit (61) in fluid communication with the electric motor (Fig 1), the tail cone, struts (43) and shroud/nozzle (4; Fig 1); and a plurality of conductive cables (51) extending through the conduit and coupled to the electric generator (Fig 1). Seki further teaches an outlet in the tail cone (45A, 44A) for the cooling air, and the advantage of installing a generator in the tail cone, coupled to the gas turbine engine shafts for producing electricity for aircraft and engine electric device ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electric generator and cooling assembly of Seki with the engine of Diegerberger, in order to provide electricity to the aircraft and engine electrical device (Seki, [0005]) while providing sufficient cooling therefor (Seki, [0040]).
Diegerberger in view of Seki does not teach the electric generator being an electric motor. 
However, Barnett teaches the electric generator (32) installed in a tail cone (30) of a gas turbine engine (10) is, advantageously, an electric machine capable of operating as either an electric motor or an electric generator depending on the desired operating condition (Col.2 ll.53-end).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric generator of Diegerberger in view of Seki to be an electric motor/generator as taught by Barnett, in order to provide operational flexibility to the gas turbine engine system (Barnett, Col.2 ll.53-end).
	Regarding claim 9, Diegerberger in view of Seki in view of Barnett teaches all the limitations of the claimed invention as discussed above. Diegerberger in view of Seki in view of Barnett also teaches the cooling air flow is configured to cool the plurality of conductive cables.
	That is, Seki teaches the cooling air flow in the cooling air conduit (61) is configured to cool the plurality of conductive cables (51; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electric generator and cooling assembly of Seki with the engine of Diegerberger in view of Seki in view of Barnett, in order to provide electricity to the aircraft and engine electrical device (Seki, [0005]) while providing sufficient cooling therefor (Seki, [0040]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741